


Exhibit 10.1

 

 

 

 

 

STOCK PURCHASE AND SALE AGREEMENT

 

 

 

 

 

 

February 14, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




STOCK PURCHASE AND SALE AGREEMENT

 

THIS STOCK PURCHASE AND SALE AGREEMENT, (the “Agreement”), dated as of February
14, 2008, is entered into by and among Vision Opportunity China LP (“Vision”),
Lomond International Inc. (“Lomond”), as agent for the other purchasers listed
on Schedule A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”), and the sellers, as listed on Schedule B attached hereto (each a
“Seller” and collectively, the “Sellers”).

 

WHEREAS, the Purchasers desire to purchase an aggregate of 2,575,000 shares (the
“Shares”) of common stock, par value $0.001 per share (the “Common Stock”), of
Southern Sauce Company Inc. (the “Company”), from the Sellers, and the Sellers
severally desire to sell the Shares to the Purchasers, in consideration for
payment of the Purchase Price (as defined below) by the Purchasers to Sellers;

 

WHEREAS, pursuant to that certain Agency Agreement, dated the date hereof, by
and among Lomond and the Purchasers, the Purchasers have designated Lomond as
the agent to act on behalf of the Purchasers in connection with the acquisition
of the Shares, and the parties hereby understand and agree that Lomond is not
purchasing any of the Shares, but rather is merely acting as an agent for said
Purchasers; and

 

WHEREAS, Robert E. Jordan is the President and Chairman of the Board of
Directors of the Company; and David Jordan is a controlling shareholder of the
Company (Robert E. Jordan, together with David Jordan, the “Jordans”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:

 

 

1.

TRANSFER OF SHARES, CONSIDERATION AND OTHER MATTERS.

 

1.1       Transfer of Shares. Subject to the terms and conditions of this
Agreement, the Sellers hereby sell, assign, transfer, convey and deliver to the
Purchasers, and the Purchasers hereby purchase and acquire from Sellers, good
and marketable title to the Shares, free and clear of all mortgages, liens,
encumbrances, claims, equities and obligations to other persons of every kind
and character except that the Shares are restricted securities as set forth in
Section 4.4 hereof. The Shares constitute 87.9% of the total issued and
outstanding capital stock of the Company on the date hereof. Simultaneously
herewith, Sellers are delivering to Purchasers certificates duly endorsed for
transfer or accompanied by duly executed medallion guaranteed stock powers in
blank, together with such other documents or instruments, if any, as may be
necessary to convey the Shares to the Purchasers as provided herein.

 

1.2       Consideration. The purchase price for the Shares purchased by the
Purchasers is $635,000.00 (the “Purchase Price”), payable to Joel Bernstein,
Esq. (“Bernstein”) on behalf of the Sellers; provided, however $253,679.61 (the
“Holdback”), which is to be paid to the Jordans, shall be placed in escrow with
Sichenzia Ross Friedman Ference (the “Escrow Agent”) pursuant to that certain
Escrow Agreement entered into by and among the Jordans, Vision, Lomond and the
Escrow Agent (the “Escrow Agreement”). Attached hereto is Schedule B, which
contains the name of each Seller and the number of Shares represented thereby,
which shall be paid in accordance with the wire instructions attached as
Schedule 1.3. Prior to distribution of the Purchase Price to the Sellers other
than the Jordans, Bernstein shall make the payments pursuant to a list which has
been provided to him in writing and then distribute the balance to the Sellers
other than the Jordans.

 

2

 

--------------------------------------------------------------------------------




1.3       Form of Payment. On the Closing Date (as defined below), (i) Sellers
shall deliver to the Purchasers certificates (the “Certificates”) representing
the Shares together with a medallion guaranteed stock power signed in blank (the
“Stock Powers”), which the Purchasers are then purchasing, against delivery of
the Purchase Price; and (ii) the Purchasers shall pay the Purchase Price, in
United States dollars by wire transfer in accordance with the wire instructions
attached hereto as Schedule 1.3, except that the Holdback shall be delivered to
the Escrow Agent.

 

1.4       Closing. The date on which the closing (the “Closing”) of the purchase
and sale of the Shares is hereinafter referred to as the “Closing Date.” The
Closing will be deemed to occur when (A) this Agreement has been executed and
delivered by the Sellers and the Purchasers (which delivery may be effected by
facsimile transmission or by e-mail of a Portable Document Format (PDF) file),
and (B) full payment of the Purchasers’ Purchase Price, less the Holdback which
should be wired to the Escrow Agent has been made by wire transfer of
immediately available funds in accordance with Section 1.3, and (C) the
Certificates and Stock Powers has been delivered to the Purchasers.

 

 

2.

REPRESENTATIONS AND WARRANTIES OF THE JORDANS.

 

The Jordans severally represent, warrant and covenant to and with the Purchasers
as an inducement to the Purchasers to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

 

2.1       Authorization of Agreement. The Jordans are fully able, authorized and
empowered to execute and deliver this Agreement and any other agreement or
instrument contemplated by this Agreement and to perform its covenants and
agreements hereunder and thereunder. This Agreement and any such other agreement
or instrument, upon execution and delivery by the Jordans (and assuming due
execution and delivery hereof and thereof by the other parties hereto and
thereto), will constitute a valid and legally binding obligation of the Jordans,
in each case enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors’ rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against such
Seller under or by virtue of this Agreement or such other agreement or
instrument.

 

2.2       Board Approval. Any and all other actions taken by the Company within
the past two years, have been duly approved by resolutions passed by the
Company’s Board of Directors, or a duly authorized committee thereof.

 

2.3       Consents. All requisite consents of third parties, including, but not
limited to, governmental or other regulatory agencies, federal, state or
municipal, required to be received by or on the part of the Company for the
execution and delivery of this Agreement and the performance of its respective
obligations hereunder have been obtained and are in full force and effect. The
Company has fully complied with all conditions of such consents.

 

2.4       No Shareholder Loans or Other Company Debt to Sellers. Each of the
Sellers, if applicable, has cancelled any loans made by such Seller to the
Company otherwise unrepaid on the date of this Agreement. In addition, the
Jordans confirm hereby that nothing is owed to each Seller by the Company on the
date of this Agreement for loans made or otherwise.

 

2.5       SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter

 

3

 

--------------------------------------------------------------------------------




period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

2.6       Financial Statements. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

2.7       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Florida and has full power and
authority to own, lease and operate its properties and to carry on its business
as now being and as heretofore conducted. The Company is not qualified or
licensed to do business as a foreign corporation in any other jurisdiction and
neither the location of its assets nor the nature of its business requires it to
be so qualified.

 

2.8       Capitalization. The capitalization of the Company is as set forth in
the SEC Reports. Schedule 2.8 sets forth the number of shares of Common Stock
owned beneficially, and of record, by Affiliates of the Company as of the date
hereof. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees or consultants pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the transaction documents.
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders. Annexed hereto as
Exhibit A is a true and complete copy of a Shareholder’s List certified by the
transfer agent.

 

4

 

--------------------------------------------------------------------------------




 

2.9       Articles of Incorporation and By-laws. Annexed hereto as Exhibit B and
Exhibit C respectively is a true and complete copy of the Articles of
Incorporation and the By-laws of the Company as in effect on the date hereof,
certified by the Secretary of the Company in the case of the By-laws and by the
Secretary of State of Florida in the case of the Articles of Incorporation.

 

2.10     Officers and Directors. Attached hereto as Schedule 2.10 is a list of
the names and titles of all officers and directors of the Company, the
resignations of such directors and the appointment of directors and officers to
fill the resulting vacancies subject to the consummation of the transaction
contemplated hereby. The resignation letter to be executed by Robert Jordan as
an officer shall be effective upon the filing of the Company’s Annual Report on
Form 10-KSB and he shall be the principal executive officer and principal
accounting officer of the Company until such filing. Subsequent to his
resignation as an officer, Robert Jordan’s resignation as a director shall
become effective on the 10th day following the mailing of the Schedule 14f-1 to
the shareholders of the Company, subject to Section 14(f) of the Securities
Exchange Act of 1934, as amended.

 

 

2.11

Liabilities, etc.

 

(a) The Company has filed all Federal, state and local tax returns which are
required to be filed by it and all taxes shown to be due thereon (together with
any applicable penalties and interest) have been paid. The Company has not
incurred any liability for taxes except in the ordinary course of business. The
Company has paid or provided adequate reserves for all taxes which have become
due for all periods prior to the date of this Agreement or pursuant to any
assessments received by it or which the Company is obligated to withhold from
amounts owing to any employee, creditor or other third party as at, or with
respect to, any period prior to the date of this Agreement. To the best
knowledge of the Jordans, the Federal income tax returns of the Company have
never been audited by the Internal Revenue Service. Except as set forth on
Schedule 2.11(a) attached hereto, the Company has not waived any statute of
limitations in respect of taxes, nor agreed to any extension of time with
respect to a tax assessment or deficiency.

 

(b)       On the date of Closing, there are no liabilities, debts or obligations
of the Company, whether accrued, absolute, contingent or otherwise
(“Liabilities”).

 

2.12     Absence of Certain Events. Other than as disclosed in its SEC Reports
and in Current Reports on Form 8-K, the Company has been conducted solely in the
usual and ordinary course. Without limiting the generality of the foregoing, the
Company has not:

 

(a)        waived any right or rights of substantial value or paid, directly or
indirectly, any Liability before such Liability became due in accordance with
its terms; or

 

(b)       other than in the ordinary and usual course of business, created any
Liability (whether absolute or contingent and whether or not currently due and
payable), or entered into or assumed any contract, agreement, arrangement, lease
(as lessor or lessee), license or other commitment otherwise than in the
ordinary and usual course of business; or

 

(c)        purchased, sold or transferred any assets other than in the ordinary
and usual course of the operations of the Company; granted any security interest
or other lien or encumbrance affecting any of its assets or properties other
than in the ordinary and usual course of business and in amounts not material;
or amended any agreement or contract to which the Company is a party or by which
its assets and properties are bound except as set forth in Schedule 2.12(c)
annexed hereto.

 

5

 

--------------------------------------------------------------------------------




 

2.13     Adverse Developments. Except as disclosed in its SEC Reports, and
particularly, in its Current Reports on Form 8-K, there has been no material
adverse change in the business, operations or condition (financial or otherwise)
of the Company; nor has there been since such date, any damage, destruction or
loss, whether covered by insurance or not, materially or adversely affecting the
business, properties or operations of the Company.

 

2.14     Actions and Proceedings. The Company is not subject to any outstanding
orders, writs, injunctions or decrees of any court or arbitration tribunal or
any governmental department, commission, board, agency or instrumentality,
domestic or foreign, against, involving or affecting the business, properties or
employees of the Company or Sellers’ right to enter into and execute this
Agreement. There are no actions, suits, claims or legal, administrative or
arbitration proceedings or investigations, including any warranty or product
liability claims (whether or not the defense thereof or liabilities in respect
thereof are covered by policies of insurance) relating to or arising out of the
business, properties or employees of the Company pending or, to the best
knowledge of the Sellers, threatened against or affecting the Company.

 

2.15     Compliance with Laws. The Company has complied in all material respects
with all laws, ordinances, regulations and orders applicable to the conduct of
its business, including all laws relating to environmental matters, employees
and working conditions.

 

2.16     Bank Accounts and Credit Cards. As of the date hereof, the Company no
longer maintains any bank account, safe deposit box, credit or charge cards and
has closed any respective accounts therewith as set forth in Schedule 2.16
annexed hereto.

 

2.17     Tax Matters. Except as disclosed in Schedule 2.17:

 

(a)        The Company has duly filed all material federal, state, local and
foreign tax returns required to be filed by or with respect to them with the
Internal Revenue Service or other applicable taxing authority, and no extensions
with respect to such tax returns have been requested or granted;

 

(b)       The Company has paid all material taxes due, or claimed by any taxing
authority to be due, from or with respect to them;

 

(c)        To the best knowledge of the Company, there has been no material
issue raised or material adjustment proposed (and none is pending) by the
Internal Revenue Service or any other taxing authority in connection with the
Company’s tax returns;

 

(d)       No waiver or extension of any statute of limitations as to any
material federal, state, local or foreign tax matter has been given by or
requested from the Company; and

 

For the purposes of this Section 2.17, a tax is due (and must therefore either
be paid or adequately reserved against in the Company’s Financial Statements)
only on the last date payment of such tax can be made without interest or
penalties, whether such payment is due in respect of estimated taxes,
withholding taxes, required tax credits or any other tax.

 

2.18     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities

 

6

 

--------------------------------------------------------------------------------




(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the SEC, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans. The Company does not have pending before the SEC any
request for confidential treatment of information. Except for the issuance of
the Shares contemplated by this Agreement or as set forth on Schedule 2.18, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one trading day prior
to the date that this representation is made.

 

2.19     Transactions with Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

2.20    Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

3.         REPRESENTATIONS AND WARRANTIES OF SELLERS. Each of the Sellers
represents, warrants and covenants to and with the Purchasers as an inducement
to the Purchasers to enter into this Agreement and to consummate the transaction
contemplated hereby as follows:

 

3.1       Authorization of Agreement. Each of the Sellers is fully able,
authorized and empowered to execute and deliver this Agreement and any other
agreement or instrument contemplated by this Agreement and to perform his, her
or its covenants and agreements hereunder and thereunder. This Agreement and any
such other agreement or instrument, upon execution and delivery by each Seller
(and assuming due execution and delivery hereof and thereof by the other parties
hereto and thereto), will constitute a valid and legally binding obligation of
such Seller, in each case enforceable against him, her or it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect which affect creditors’ rights generally and by legal and
equitable limitations on the availability of specific performance and other
equitable remedies against such Seller under or by virtue of this Agreement or
such other agreement or instrument.

 

7

 

--------------------------------------------------------------------------------




 

3.2       Ownership of the Shares. Each of the Sellers is the sole record and
beneficial owner of that portion of the Shares and holds his, her or its name on
Schedule B annexed hereto. Each of the Sellers holds his, her or its respective
Shares free and clear of any lien, pledge, encumbrance, charge, security
interest, claim or right of another and has the absolute right to sell and
transfer such Shares to the Purchasers without the consent of any other person
or entity. Upon transfer of such Shares to Purchasers hereunder, Purchasers will
acquire good and marketable title to such Shares free and clear of any lien,
pledge, encumbrance, charge, security interest, claim or right of another.

 

3.3       No Seller’s Defaults. Neither the execution and delivery of this
Agreement, nor the consummation of the transaction contemplated hereby, violates
any statute, ordinance, regulation, order, judgment or decree of any court or
governmental agency, or conflicts with, or will result in any breach of, any of
the terms of, or constitute a default under or result in the termination of, or
the creation of, any lien upon the Shares to be sold by each Seller pursuant to
the terms of any contract or agreement to which such Seller is a party or by
which such Seller or any of his, her or its respective assets is bound.

 

3.4       Obligations; Authorizations. Each of the Sellers is not (i) in
violation of any judgment, order, injunction, award or decree which is binding
on him, her or it, or any of his, her or its assets, properties, operations or
business which violation, by itself or in conjunction with any other such
violation, would materially and adversely affect the consummation of the
transaction contemplated hereby; or (ii) in violation of any law or regulation
or any other requirement of any governmental body, court or arbitrator relating
to him, her or it, or to his, her or its assets, operations or businesses which
violation, by itself or in conjunction with other violations of any other law,
regulation or other requirement, would materially adversely affect the
consummation of the transaction contemplated hereby.

 

3.5       Consents. All requisite consents of third parties, including, but not
limited to, governmental or other regulatory agencies, federal, state or
municipal, required to be received by or on the part of the Sellers for the
execution and delivery of this Agreement and the performance of their respective
obligations hereunder have been obtained and are in full force and effect. Each
of the Sellers has fully complied with all conditions of such consents.

 

3.6       No Shareholder Loans or Other Company Debt to Seller. Each of the
Sellers, if applicable, has cancelled any loans made by such Seller to the
Company otherwise unrepaid on the date of this Agreement. In addition, Seller
confirms hereby that nothing is owed to such Seller by the Company on the date
of this Agreement for loans made or otherwise.

 

3.7       No Other Representations. Except as specifically set forth herein,
each of the Sellers makes no representations or warranties with respect to the
Company, its financial status, earnings, assets, liabilities, corporate status
or any other matter.

 

3.8       Voluntary Nature of Transaction. The sale by each of the Sellers to
the Purchaser of the Shares is made freely and voluntarily by such Seller. Each
of the Sellers, in selling the Shares to the Purchaser, is not acting under
fraud, duress, menace, or undue influence.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

Each of the Purchasers represents and warrants to the Sellers as follows:

 

4.1       Organization. Power and Authority. Each of the Purchasers is
authorized to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to consummate the transaction and
to perform such obligations contemplated hereby and thereby.

 

8

 

--------------------------------------------------------------------------------




 

4.2       Legal and Authorized Transaction; Authority: No Breach. The execution
and delivery by the Purchaser of this Agreement and any other agreement or
instrument contemplated by this Agreement, and the consummation of the
transaction contemplated hereby and thereby, requires no specific consent or
authority conferred by any third party. This Agreement, and any such other
agreement or instrument, upon execution and delivery by each Purchaser (and
assuming due execution and delivery hereof and thereof by the other parties
hereto and thereto), will constitute the legal, valid and binding obligation of
such Purchaser, in each case enforceable against such Purchaser in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect which affect creditors’ rights generally and by legal and
equitable limitations on the availability of specific performance and other
equitable remedies against such Purchaser under or by virtue of this Agreement
or such other agreement or instrument. Neither the execution and delivery of
this Agreement, or any such other agreement or instrument by each such
Purchaser, nor the consummation of the transaction contemplated hereby or
thereby, will (i) violate, conflict with or result in the breach or termination
of, or otherwise give any other contracting party the right to terminate, or
constitute a default under the terms of, any mortgage, bond, indenture or
material agreement to which such Purchaser is a party or by which such Purchaser
or any of his, her or its property or assets may be bound or materially
affected, (ii) violate any judgment, order, injunction, decree or award of any
court, administrative agency or governmental body against, or binding upon, such
Purchaser or upon the securities, property or business of such Purchaser, or
(iii) constitute a violation by such Purchaser of any applicable law or
regulation of any jurisdiction as such law or regulation relates to such
Purchaser or to the property or business of Purchaser.

 

4.3       No Litigation, Etc. There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to each of the Purchaser’s best knowledge, threatened against,
materially affecting, or which will materially affect, the property of the
Purchaser, or to such Purchaser’s best knowledge does there exist any basis
therefor.

 

4.4       Accredited Investors; Investment Intent. The Purchaser is an
accredited investor as that term is defined in applicable rules and regulations
and is acquiring the Shares for his, her or its own account for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part of the Shares
except in compliance with all applicable provisions of the Securities Act of
1933, as amended (the “Act”), the rules and regulations promulgated by the SEC
thereunder, and applicable state securities laws. The Shares acquired by the
Purchaser from Sellers are “restricted securities” as that term is defined under
Rule 144 of the Act, and any sales of the Shares made in reliance upon Rule 144
can be made, among other things, only in limited amounts in accordance with the
terms and conditions of that Rule and will require an opinion of counsel
satisfactory to the Company and Company’s counsel that registration is not
required under the Act or state securities laws. Each Purchaser is familiar with
the business and operations of the Company, acknowledges that the Company is in
the developmental stage and is not profitable. Each Purchaser has been offered
the opportunity to examine the books and records of the Company and to discuss
its business, operations and financial condition with officers of the Company.

 

4.5       Restrictive Legend. The Purchaser understands that any and all
certificates representing the Shares and any and all Shares issued in
replacement thereof or in exchange therefor shall bear the following legend, or
one substantially similar thereto;

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933 and are “restricted securities” as that term is defined
in Rule 144 under the Act. The shares may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act of 1933
or an opinion of counsel for the corporation that registration is not required
under such Act.”

 

9

 

--------------------------------------------------------------------------------




 

 

4.6

During the past five years, the Purchaser has not been:

 

(1)       Subject of a petition under the Federal bankruptcy laws or any state
insolvency law filed by or against them, or by a receiver, fiscal agent or
similar officer appointed by a court for their business or property, or any
partnership in which any of them was a general partner at or within two years
before the time of such filing or any corporation or business association of
which any of them was an executive officer at or within two years before the
time of such filing;

 

(2)       Convicted in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations and other minor offenses);

 

(3)       The subject of any order, judgment, or decree not subsequently
reversed, suspended or vacated, of any court of competent jurisdiction,
permanently or temporarily enjoining any of them for, or otherwise limiting, any
of the following activities:

 

(i)        acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission, or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with any such activity;

 

(ii)       engaging in any type of business practice; and

 

(iii)      engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of Federal or
State securities law or Federal Commodity laws.

 

(4)       The subject of any order, judgment or decree, not subsequently
reversed, suspended or vacated of any Federal or State authority barring,
suspending or otherwise limiting for more than sixty (60) days either of their
right to engage in any activity described in paragraph (3) (i) above, or be
associated with persons engaged in any such activity.

 

(5)       Found by any court of competent jurisdiction in a civil action or by
the SEC to have violated any Federal or state securities law, and the judgment
in such civil action or finding by the Commission has not been subsequently
reversed, suspended or vacated; or

 

(6)       Found by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any Federal Commodities
Law, and the judgment in such civil action or finding by the Commodity Futures
Trading Commission has not been subsequently reversed, suspended or vacated.

 

 

5.

COVENANTS AND AGREEMENTS OF THE PARTIES.

 

5.1        Capital Restructuring Post-Closing. Sellers specifically acknowledge
that the Purchasers may effect a reverse split, forward split, or any other
recapitalization event so long as such recapitalization event effects all
shareholders immediately prior to the recapitalization on a pro rata basis.
Notwithstanding the forgoing, nothing in this Section 5.1 shall be deemed to
limit the Company’s ability to issue additional shares in connection with the
raising of capital or as incentives to any company employee. Any rights provided
to Sellers pursuant to this Section 5.1, if any, shall automatically terminate
in the event that the Common Shares purchased herein by the Purchasers no longer
constitute a majority of the outstanding shares of the Company, either as an
individual class or on an as converted basis.

 

10

 

--------------------------------------------------------------------------------




 

5.2       No Brokers. Each of the Sellers on the one hand and each of the
Purchasers on the other hand represent and warrant to the other that each there
will be no liability upon the Purchasers for any broker, finder or similar agent
and no person or entity with which each has had any dealings or communications
of any kind is entitled to any brokerage, finder’s or placement fee or any
similar compensation in connection with this Agreement or the transaction
contemplated hereby from the Purchasers.

 

5.3       Expenses. Each of the parties hereto agrees to bear his, her or its
own expenses in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby.

 

5.4       SEC Filings. The Purchasers agree (i) to exercise its best efforts (a)
to cause the Company to remain a reporting company under either Section 12(g) or
15(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and (b) to file
all necessary reports with the SEC and any other regulatory body as required to
maintain the Company as a current reporting Company under the 1934 Act and any
other applicable rules and regulations, (ii) to cause the Company to file with
the SEC a Report on Form 8-K relating to the consummation of the transaction
contemplated hereunder and (iii) to provide the Sellers with one copy of such
Report on Form 8-K as filed pursuant to clause (ii) above.

 

5.5       Filing of the Annual Report on Form 10-KSB. The Jordans and the
Purchasers agree to use their best efforts in filing the Company’s annual report
with the SEC on Form 10-KSB for the year ended December 31, 2007 (the “Annual
Report”) as soon as reasonably practicable, but in no event later than March 31,
2008 and to take the following actions in such matter:

 

(i)        On or before February 15, 2008 the Jordans shall provide to
Purchasers: (i) all information concerning the Company as the Purchasers may
reasonably request in connection with the preparation of the Annual Report,
including financial information and representation letters for preparation and
audit of financial statements for the Annual Report, and (ii) management’s
annual report on internal control over financial reporting in accordance with
SEC Regulation S-B, Item 308T and the Purchasers shall provide such information
as is required and take such other action as shall be necessary to prepare and
file such Annual Report, including the engagement of appropriate accountants and
auditors to prepare and audit the financial statements required for the Annual
Report and Sichenzia Ross Friedman Ference LLP to prepare the Annual Report.

 

(ii)       On or before March 15, 2008, Robert Jordan will provide the
Purchasers with an executed signature page for the Annual Report as principal
executive officer, principal accounting officer and director and an executed
copy of the Rule 13a-14(a)/15d-14(a) Certifications and Section 1350
Certifications required for the Annual Report. Thereupon the Holdback shall be
paid to the Jordans in accordance with the Escrow Agreement.

 

5.6       Continuing Directors. In the interim period between the date hereof
and the date of his resignation, any director or officer of the Company shall be
restricted from causing or making any decision on behalf of the Company to
accrue any liabilities greater than $100 and shall also be restricted from
opening or maintaining any bank account on behalf of the Company.

 

11

 

--------------------------------------------------------------------------------




 

6.

NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

6.1       Nature of Statements. All statements contained in any Schedule,
certificate or other instruments delivered by or on behalf of any party hereto
pursuant to this Agreement, shall be deemed representations and warranties by
such party.

 

6.2       Survival of Representations and Warranties. Regardless of any
investigation at any time made by or on behalf of any party hereto or of any
information any party may have in respect thereof, all covenants, agreements,
representations and warranties made hereunder or pursuant hereto or in
connection with the transaction contemplated hereby shall survive the execution
and delivery of this Agreement and continue in effect through the first
anniversary of this Agreement except that the representations and warranties set
forth in Section 3.2 shall continue in effect until the expiration of the
applicable statute of limitations, and the agreements of indemnity for claims
set forth in Sections 7 and 8 shall survive the execution and delivery of this
Agreement and continue in effect for the period during which such claims are
enforceable.

 

 

7.

INDEMNIFICATION BY THE JORDANS.

 

7.1       Claims Against the Company. For a period of two years after the
Closing, the Jordans (for purposes of this Section 7, the “Indemnifying Party”)
severally and not jointly agree to indemnify the Purchasers, and each of the
officers, agents and directors of the Purchasers (each an “Indemnified Party”),
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) to which it or they may become subject
arising out of or based on either (i) any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by the Jordans
herein in this Agreement; or (ii) any and all liabilities arising out of or in
connection with: (A) any of the assets of the Company prior to the Closing; or
(B) the operations of the Company prior to the Closing.

 

7.2       Claims Against the Company. The Indemnifying Party shall indemnify and
hold the Purchasers harmless from and against any loss, damage or expense
(including reasonable attorneys’ fees) caused by or arising out of any claim
made against the Company:

(i)        for any foreign, Federal, state or local tax of any kind arising out
of or by reason of the existence or operations of the Company prior to the date
of this Agreement, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;

 

(ii)       in respect of transactions occurring prior to the date of this
Agreement arising under the Securities Act of 1933, as amended (the “33 Act”),
the Exchange Act, or any state blue sky or securities law;

 

(iii)      in respect of any salary, bonus, wages or other compensation of any
kind owed by the Company to its employees for services rendered on or prior to
the date of this Agreement;

 

(iv)      for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the date of this Agreement;

 

12

 

--------------------------------------------------------------------------------




 

(v)       in respect of any payable of the Company to the Sellers incurred prior
to the date of this Agreement; and

 

(vi)      in respect of any liability or indebtedness for borrowed money or
otherwise incurred on or before the date of this Agreement except as provided in
Section 2.11 hereof.

 

7.3       Other Matters. The Indemnifying Party shall indemnify and hold the
Purchasers harmless from and against any loss, damage or expense (including
reasonable attorneys’ fees) caused by or arising out of (i) any breach or
default in the performance by Sellers of any covenant or agreement of Sellers
contained in this Agreement, (ii) any breach of warranty or inaccurate or
erroneous representation made by Sellers herein or in any Schedule, certificate
or other instrument delivered by or on behalf of Sellers pursuant hereto, and
(iii) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal and accounting fees) incident to any of
the foregoing.

 

 

8.

INDEMNIFICATION BY THE PURCHASERS.

 

8.1       Claims Against Sellers. Purchasers shall indemnify and hold harmless
Sellers from and against all loss, damage or expense (including reasonable
attorneys’ fees) caused by or arising out of (i) any breach or default in the
performance by such Purchaser of any covenant or agreement of such Purchaser
contained in this Agreement, (ii) any breach of warranty or inaccurate or
erroneous representation made by such Purchaser herein or in any certificate or
other instrument delivered by or on behalf of such Purchaser pursuant hereto and
(iii) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal and accounting fees) incident to the
foregoing.

 

 

9.

NOTICE AND OPPORTUNITY TO DEFEND.

 

9.1       Participation. Promptly after the receipt by the Purchasers or the
Sellers of notice of any action, proceeding, claim or potential claim (any of
which is hereinafter individually referred to as a “Circumstance”) which could
give rise to a right to indemnification under this Agreement, such party (the
“Indemnified Party”) shall give prompt written notice to the party or parties
who may become obligated to provide indemnification hereunder (the “Indemnifying
Party”). Such notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance. The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance. The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be subject to obtaining the prior
written consent of the Indemnified Party which consent shall not be unreasonably
withheld. An Indemnifying Party shall not be liable for any costs of settlement
incurred without the written consent of the Indemnifying Party. If any
Indemnifying Party undertakes to compromise or defend any asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of or defense against any such asserted liability. All
costs and expenses incurred in connection with such cooperation shall be borne
by the Indemnifying Party, provided such costs and expenses have been previously
approved by the Indemnifying Party. In any event, the Indemnified Party shall
have the right at its own expense to participate in the defense of an asserted
liability.

 

13

 

--------------------------------------------------------------------------------




 

 

10.

MISCELLANEOUS.

 

10.1.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.

 

10.2     Resignation as Director of the Corporation. The Sellers shall deliver
or cause to be delivered to the Purchasers that letter of resignation of the
directors listed in Schedule 2.10 attached hereto, subject to Section 14(f) of
the Exchange Act, whereby the directors resigns as members of the Board of
Directors of the Corporation. An Information Statement in connection with the
intended appointment of one new member of the Corporation’s Board of Directors
shall thereafter be mailed to stockholders of the Company pursuant to Section
14(f) of the Exchange Act and Rule 14(f)(1) thereunder.

 

10.3     Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand, sent prepaid overnight by Federal Express or the
like, in writing, or mailed first class, postage prepaid, by certified mail,
return receipt requested (mailed notices and notices sent by facsimile shall be
deemed to have been given on the date sent) as follows:

 

 

(a)

If to Sellers, as follows:

 

c/o Joel Bernstein, Esq.

Attorney and Counselor at Law

2666 Tigertail Avenue, Suite 104

Miami, Florida 33133

Telephone: (305) 858-7300

Facsimile: (786) 513-8522

 

 

(b)

If to Lomond, as follows:

 

c/o Lomond International Inc.

11125 Colonial Country Lane, Suite 100

Charlotte, North Carolina 28277

Attn: Martin Sumichrast

Telephone: (704) 847-4917

Facsimile:

 

 

(c)

If to Vision, as follows:

 

c/o Vision Capital Advisors, LLC

20 West 55th St., 5th Floor

New York, NY 10019

Attn: Kim Gabriel

Telephone: (212) 849-8242

Facsimile: (212) 867-1416

 

or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 10.3 by either of the parties hereto to
the other party hereto.

 

14

 

--------------------------------------------------------------------------------






10.4     Waiver; Remedies. No delay on the part of Sellers or the Purchasers in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of Sellers or the Purchasers of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise of
any other right, power or privilege hereunder. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies which
the parties hereto may otherwise have at law or in equity.

 

10.5     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings of the parties relating thereto.

 

10.6     Amendment. This Agreement may be modified or amended only by written
agreement of the parties hereto.

 

10.7     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument. Any signature page to be given
hereunder shall be in writing and shall be effective upon hand delivery by
electronic mail or facsimile.

 

10.8     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed entirely within the State of Florida.

 

10.9     Captions. All section titles or captions contained in this Agreement,
in any Schedule referred to herein or in any Exhibit annexed hereto are for
convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

15

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.

 

SELLERS:

PURCHASERS’ AGENT

 

 

LOMOND INTERNATIONAL, INC.

 

 

By:

_________________________

 

Name:

Martin A. Sumichrast

 

Title:

President

_________________________

Robert Bova

 

 

VISION OPPORTUNITY CHINA LP

 

_________________________

By:

_________________________

David Jordan

Name:

 

Title:

 

 

_________________________

Robert E. Jordan

 

 

_________________________

Anand Kumar

 

 

_________________________

Francis A. Rebello

 

 

_________________________

Todd Rowley

 

16

 

--------------------------------------------------------------------------------




SELLERS:

 

_________________________

_________________________

Joel Bernstein

Edward Legere

 

 

 

_________________________

_________________________

John Goldberg

Michael Jordan

 

 

 

_________________________

_________________________

John Haiggaig

Joseph Schweiger

 

 

 

 

SECURITIES COUNSELING &

 

MANAGEMENT INC.

 

_________________________

By:

_________________________

Frank Hawkins

Name:

 

Title:

 

 

 

_________________________

_________________________

C. Michael Janowitz

Robert K. Whitt

 

 

17

--------------------------------------------------------------------------------




Exhibit A

 

Certified Shareholder List

 

 

18

 

--------------------------------------------------------------------------------




Exhibit B

 

Articles of Incorporation

 

 

19

 

--------------------------------------------------------------------------------




Exhibit C

 

By-Laws

 

 

20

 

--------------------------------------------------------------------------------